Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given telephonically by Nicolas Seckel on February 23rd, 2021.
The application has been amended as follows:

	In the claims:

	Please replace the current claim set with the claim set below.
 
28.)	The opto-electronic unit according to Claim 48, wherein the at least one photonic converter comprises a first photonic converter specific for ultraviolet UV radiation and a second photonic converter specific for infrared radiation.

29.)	The opto-electronic unit according to Claim 28, wherein at least one of the first and second photonic converters are located in front of the at least one photonic diffraction grating for dispersing incident light.



32.)	The opto-electronic unit according to Claim 28, wherein the first photonic converter comprises a plurality of silicon nanocrystals, wherein the plurality of silicon nanocrystals comprises at least two different sizes of silicon nanocrystals.

33.)	The opto-electronic unit according to Claim 32, wherein the plurality of silicon nanocrystals have a diameter ranging from 2 to 5 nanometers that are utilized for absorbing the ultraviolet UV radiation.

35.)	The opto-electronic unit according to Claim 32, wherein the first photonic converter comprises a plurality of layers and the different sized silicon nanocrystals are disposed in separate layers of the plurality of layers.

37.)	The opto-electronic unit according to Claim 29, wherein the first photonic converter comprises excited photoluminescent centers that absorb photons of ultraviolet UV radiation and re-emit photons in the visible range for each energetic photon absorbed.

38.)	The opto-electronic unit according to Claim 37, wherein said excited photoluminescent centers are implanted inside an upper layer of the first photonic converter.

39.)	The opto-electronic unit according to Claim 29, wherein the first and second photonic converters comprise a plurality of silicon nanocrystals and a plurality of excited photoluminescent 

40.)	The opto-electronic unit according to Claim 37, wherein the first photonic converter comprises a plurality of silicon nanocrystals.

41.)	The opto-electronic unit according to Claim 40, wherein the plurality of silicon nanocrystals are either un-doped or are doped by the excited photoluminescent centers, and the plurality of silicon nanocrystals and excited photoluminescent centers are disposed in an upper layer of the first photonic converter.

42.)	The opto-electronic unit according to Claim 48, wherein said opto-photonic platform is spaced a predetermined distance from said light-to-electricity conversion unit so as to achieve optimal focalization.

43.)	The opto-electronic unit according to Claim 48, wherein the plurality of diffractive structures are layered upon an incident surface of said light-to-electricity conversion unit and are protected by a transparent layer.

45.)	The opto-electronic unit according to Claim 48, wherein the slanted ribs or slanted fringes are slanted at an angle within the range of 10 to 15 degrees.



47.)	The opto-electronic unit according to Claim 48, wherein each one of said plurality of light-to-electricity converters is optimized for a spectral sub-band belonging to the visible part of the solar light spectrum coming from said opto-photonic platform.

48.)	An opto-electronic unit to be used as a photovoltaic solar sensor, comprising:
		an opto-photonic platform adapted to be exposed to solar radiation and comprising at least one photonic converter and at least one photonic diffraction grating incorporated therein comprising a plurality of diffractive structures, wherein the opto-photonic platform is configured to specifically output radiation wavelengths of spectral sub-bands of the visible range having predetermined widths,
		wherein the plurality of diffractive structures are slanted relative to a normal of a main plane of the photonic diffraction grating so that respective surfaces of the plurality of diffractive structures are oriented toward the main plane of the photonic diffraction grating,
		wherein at least one of the plurality of diffractive structures has at least one selected from the group consisting of a different height, a different thickness, a different slant angle, a different position, a different spacing, and a different pitch than at least one other of the plurality of diffractive structures,
		wherein the plurality of diffractive structures comprise slanted ribs or slanted fringes having height dimensions within a range of from 0.3 to 3 nanometers, and spacings between two adjacent ribs or fringes are within a range of from 100 to 600 nanometers,


55.)	The opto-electronic unit according to Claim 48, wherein the slanted ribs or slanted fringes are slanted in the same direction and at the same angle.

56.)	The opto-electronic unit according to Claim 48, wherein the slanted ribs or slanted fringes are in the form of elongated strips or having the shape of a parallelogram with sharp edges.

57.)	The opto-electronic unit according to Claim 48, wherein the plurality of diffractive structures are disposed so as to form a repetitive pattern.

Please cancel claims 50 and 54.


Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Taken into the context of claim(s) 48, a skilled artisan would not have found it obvious to have an opto-electronic unit to be used as a photovoltaic solar sensor, comprising: an opto-photonic platform adapted to be exposed to solar radiation and comprising at least one photonic converter and at least one photonic diffraction grating incorporated therein comprising a plurality of diffractive structures, wherein the opto-photonic platform is configured to specifically output radiation wavelengths of spectral sub-bands of the visible range 

Although Duston et al. (US 2007/0146910 A1) discloses an opto-electronic unit to be used as a photovoltaic solar sensor (Figure 20B), comprising: an opto-photonic platform adapted to be exposed to solar radiation (Figure 20B, #2010 & #2060) comprising at least:
one photonic converter (Figure 21B, #2120 & Paragraph 0154 – nano-crystals);
at least one photonic diffraction grating incorporated therein comprising a plurality of diffractive structures, wherein the opto-photonic platform is configured to specifically output radiation wavelengths of spectral sub-bands of the visible range having predetermined widths (Figure 20B - Paragraph 0149 & 0151);
a light-to-electricity conversion unit operatively associated with said opto-photonic platform comprising a plurality of light-to-electricity converters each having an exposure 

A skilled artisan would not have had a reason for the above stated limitations, therefore the opto-electronic unit as claimed in claim(s) 28-30, 32-33, 35, 37-43, 45-47, and 55-57 is novel and non-obvious in view of the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P MALLEY JR. whose telephone number is (571)270-1638.  The examiner can normally be reached on Monday-Friday 8am-430pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/DANIEL P MALLEY JR./Primary Examiner, Art Unit 1726